Title: Account with David Higginbotham, 1 August 1813
From: Higginbotham, David
To: Jefferson, Thomas


          
          
            
              1812
              
            Mr Thomas Jefferson
         
         a/c with David Higginbotham
         
            
            
              
            
         
              
            
         
              
              
              $
              
              Ct
              $
              Ct
              $
              Ct
            
            
              Augt
         
              3
              
            To 2lb Powder ⅌ note
         
              83
              1
              :
              66
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              Cash paid stage driver for bringing up tin
         
              
              
            
         
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              6
              
            
            〃 8lb 15 oz loaf sugar ⅌ note
         
              34
              2
              
              97
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 140lb bar Iron $11.67, 2 
            ╳
            
            Cut saw files
            
         
              41
              12
              
              
            8
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 sack salt $10
             
            1lb powder
         
              83
              10
              
            
         
              83
              $27
              79
              
            
         
            
      
            
              
            〃
         
              7
              
            
            
            〃 1 pain Glass 8 x 10
             for 
            bunkers hill
             ⅌ D H
         
              
              
            
         
              
              17
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2 Bunches lines. ⅌ note
         
              42.
              
            
         
              
              84
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2 Loaves sugar18lb
            
         
              34
              6
              .
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              17
              
            
            〃 200lb spinning Cotton
         
              25.
              50
              
            
         
              
            
         
              57
              01
              
            
         
            
      
            
              
            〃
         
              25
              
            
            〃 42lb sugar $7 
            2lb Tea $5,50 
            17½lb Loaf sugar $584
         
              
              
            
         
              
              
            
         
              18
              34
              $103
              14
            
            
              Sept
         
              11
              
            
            
            〃 6 yds linen Cambrick sent you by (Jeff R)
            
         
              
              
            
         
              
              
            
         
              32
              50
              
            
         
            
      
            
              
            〃
         
              18
              
            
            〃 17½lb Loaf sugar ⅌ note
         
              34
              5
              
              95
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 62lb bro Sugar
            〃
            
         
              21
              13
              .
              
            2
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 1lb 
            fig blue 1,50 
            
            1 oz nutmeg 1,50
            
         
              
              3
              .
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 6lb Sugar for Mrs MClure ⅌ note
            
         
              
              1
              
              26
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              21
              
            
            
            〃 1 quire paper ⅌ Bacon
            
            
         
              
              
            
         
              
            
         
              34
              23
              57
              
            
         
            
      
            
              
            〃
         
              26
              
            
            
            〃 41lb Bacon for mr 
            
            Stark
             ⅌ note
            
         
              
              
            
         
              
              
            
         
              6
              83
              $62
              90
            
            
              
            〃
         
              28
              
            
            
            〃 1 Curry comb 50 
            1 horse brush 75 ⅌ note
            
         
              
              1
              ,
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            
            〃 2lb 
            Glover salts
            
            
            
            
         
              42
              
            
         
              
              84
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2lb tea $6 
            13¼lb Loaf sugar $4 51
         
              
              10
              
            
         
              51
              12
              60
              
            
         
            
      
            
            
              Oct
         
              3
              
            
            
            〃 1 sack salt
            
         
              
              9
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              5
              
            
            
            〃 6 pair weavers Brushes sent by Jas
            
            
            
         
              4/9
              4
              
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 547lb Bar Iron ⅌ note
         
              6d
         
              45
              
              38
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 6 Plough Plates 96
         
              8d
         
              10
              
            
         
              67
              69
              80
              
            
         
            
      
            
              
            〃
         
              10
              
            
            〃 68lb bar Iron ⅌ note
         
              6d
         
              5
              
              67
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2 Loaves Sugar wt 14lb 10 oz
            
         
              2/
              4
              
            
         
              88
              10
              55
              
            
         
            
      
            
              
            〃
         
              12
              
            
            
            〃 1 sack salt 9
             
            2lb Tea 6
         
              
              
            
         
              
              
            
         
              15
              
            
         
              
            
         
            
      
            
              
            〃
         
              18
              
            
            〃 1 Bar Blisterd steel 23½lb
            
         
              
              
            
         
              
              
            
         
              3
              99
              111
              94
            
            
              
            
         
              
            
         
              Amount Card  forward
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              $277
              98
            
            
              Oct
              20
              
            
            
            〃 17 Pains 8 by 10 window Glass
            
         
              
              2
              
              83
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 1 Cowskin whip 25
         
              
              
            
         
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 ½ yd Linen
            
         
              
              
            
         
              
              63
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 doz wine Glasses
            
         
              21
              2
              
            
         
              52
              6
              23
              
            
         
            
      
            
              
            〃
         
              28
              
            
            〃 3½ yds Drab Cloth ⅌ note
         
              
              10
              
            
         
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 1½ yds via cloth
         
              50
              
            
         
              
              63
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 Slip Cold Thread 12
              
            1 doz buttons
         
              42
              
            
         
              
              54
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 oz nuns thread
            
            
         
              
              
            
         
              
              34
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 48½lb bar Iron 4–4 
            
            43¾lb Cheese 7–30
            
         
              
              11
              
            
         
              34
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 7 yds via Cloth
         
              50
              3
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃  1½lb tea 4 50
            
            
            3 awl Blades 4
            
         
              
              4
              
            
         
              54
              31
              39
              37
              62
            
            
              nov 〃
         
              2
              
            
            
            〃 3½lb Putty ⅌ note
            
         
              1/3
              
            
         
              
              
            
         
              
            
         
              74
              
            
         
            
      
            
              
            〃
         
              10
              
            
            〃 3 sets steel knitting pins
            
         
              1/
              
            
         
              
              
            
         
              
            
         
              50
              
            
         
            
      
            
              
            〃
         
              13
              
            
            
            〃 1 Double bolted pad lock
            
         
              
              
            
         
              
              
            
         
              
            
         
              75
              
            
         
            
      
            
              
            〃
         
              16
              
            
            
            〃 9¾ Ger steel ⅌ note of Bacon
            
            
         
              
              4
              –
              
            4
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 41½lb Iron
         
              6d
         
              3
              
            
         
              47
              7
              51
              9
              50
            
            
              
            〃
         
              25
              
            
            
            
            〃 1½ Bushels salt ⅌ note of newby
            
            
            
         
              15/
              
            
         
              
              
            
         
              3
              75
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            〃 1 Pad lock ⅌ Bacon
            
            
            
         
              
              
            
         
              
              
            
         
              
            
         
              34
              
            
         
            
      
            
              Deb 
            〃
         
              2
              
            
            
            〃 1 Gallon whiskey ⅌ do
            
         
              
              
            
         
              
              
            
         
              
            
         
              75
              
            
         
            
      
            
              
            〃
         
              11
              
            
            〃 519 yds Planes ⅌ note
         
              5/3
              420
              .
              63
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 500 yds best Ticklenburg
         
              43
              215
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 36 Large Dutch Blankets
            
         
              21/
              126
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 15
            〃
            
            〃
            
            〃
            
            
         
              19/6
              48
              .
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            〃 40 Wool Hats
            
            
         
              7/6
              50
              
            
         
              
            
         
              $860
              38
              865
              22
            
            
              
            〃
         
              16
              
            
            
            〃 2 sacks salt ⅌ note of Bacon
            
            
         
              
              18
              .
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 31lb bar Iron
            〃
            
         
              6d
         
              2
              
            
         
              58
              20
              58
              
            
         
            
      
            
              
            〃
         
              19
              
            
            
            〃 2 Pair angolo hoes ⅌ self
            
         
              
              3
              ,
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            〃 80 yds Ticklenburg
         
              
              34
              ,
              40
              
            
         
              
            
         
              
            
         
            
      
            
            
              
            
         
              
            
         
              
            
            
            〃 4 Bottles Mustard
            
         
              1/9
              1
              ,
              17
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            〃 1lb salt Petre 6/9 
            
            1 hair broom 3/9
            
         
              
              1
              ,
              76
              40
              83
              61
              41
            
            
              
            
         
              
            
         
              Amount Card  forward
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              $1,251
              73
         
            
            
              Decb
         
              19
              
            
            
            
            〃 81 yds rolls ⅌ reqt & Bacon
            
            
            
         
              2/
              27
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 100 W C needles
         
              
              1
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 3 Bed cord ⅌ note
         
              4/6
              2
              
            
         
              25
              30
         
              25
              
            
         
            
      
            
              
            〃
         
              22
              
            
            〃 6lb Sugar
         
              
              1
              .
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 100 W C needles
         
              
              1
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 4lb Cold Thread
            
         
              
              8
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            〃 10lb 
            ozbs Thread
            
            
         
              
              12
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3½ yds hemp rolls
            
         
              
              1
              
            
         
              83
              24.
              58
              
            
         
            
      
            
              
            〃
         
              26
              
            
            〃 25 yds blue cloth ⅌ note
         
              
              31
              
            
         
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 30 yds Ticklingburg
         
              43
              12
              
              90
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃  6 yds white flanel
            
         
              4/6
              4
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 6 yds humhams
            
            
         
              1/9
              1
              
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            〃 Cash sent you
         
              
              10
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              28
              
            
            〃 243lb Bar Iron ⅌ note
         
              6d
         
              20
              
            
         
              25
              80.
              65
              
            
         
            
      
            
              
            〃
         
              31
              
            
            
            〃 2 large Phiols Castor oil ⅌ note
            
         
              4/6
              
            
         
              
              
            
         
              1
              50
              136
              98
            
            
              1813
              
            
         
              
            
         
              
            
         
              
            
         
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              Jany
              1
              
            
            
            〃 3 Hanks silk
            〃
            
            
         
              
              8d
         
              
            
         
              
              
            
         
              
            
         
              34
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3¼ Gals rum
            
            
            〃
         
              
              15/
              8
              ,
              12
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 4 pair wool cards
            
            
            〃
         
              
              7/
              4
              
            
         
              67
              12,
              79
              
            
         
            
      
            
              
            〃
         
              5
              
            
            
            〃 13lb sole Leather ⅌ mr Bacon
            
            
         
              2/
              
            
         
              
              
            
         
              4,
              34
              
            
         
            
      
            
              
            〃
         
              6
              
            
            〃 4½ yds Blue cloth ⅌ note
         
              18/
              13
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 28½lb Blisterd Steel
         
              1/6
              7
              
            
         
              12
              20
         
              62
              
            
         
            
      
            
              
            〃
         
              7
              
            
            〃 2lb Tea ⅌ note
         
              18/
              6
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1lb Pepper 4/6
             
            1lb salt Petre
         
              6/9
              1
              
            
         
              87
              7
         
              87
              45
              96
            
            
              
            
         
              12
              
            
            
            〃 4 yds blue Coating ⅌ note
              24/
              16
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            3½ yds bro Do
            
         
              21/
              12
              
              42
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            18 Large Plated Buttons
         
              4/6
              1
              
              12
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            1½ yds yellow flanel
            
         
              6/
              1
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            6 hanks silk
            
         
              8d
         
              
            
         
              
              67
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            1¾ yds bro holland
            
         
              3/9
              1
              
              20
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            1 oz Cold Thread
            
         
              
              
            
         
              
              12
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            4 yds silk ferret
            
         
              
              
            
         
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            10 yds Ticklingburg
         
              
              4
              
              30
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            3¾lb sole leather ⅌ Bacon
            
            
         
              
              1
              .
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            1 sack salt ⅌ note
            
         
              
              9
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            
            
            
            1
            〃
            
            〃
            ⅌ Burnley
            
            
            
         
              
              9
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            
         
              
            
         
              
            paid Mrs MClure ⅌ note
         
              
              6
              
            
         
              
            
         
              
            
         
              
            
         
              63
              
            8
            
            
              
            
         
              
            
         
              
            
         
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              1497
              75
            
          
            
              Jany
              14
              
            
            
            〃 1 Pair angolo Hose ⅌ note
            
         
              
              1
              
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 10lb 4d Cut nails
         
              
              3
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3½ Gallons whiskey
            
         
              
              3
              
            
         
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 PintDo
            
         
              
              
            
         
              
            
         
              12
              8
              37
              
            
         
            
      
            
              
            〃
         
              15
              
            
            
            〃 paid stage driver for Bringing up boots
            
         
              
              
            
         
              
            
         
              
            
         
              
            
         
              25
              
            
         
            
      
            
              
            〃
         
              21
              
            
            
            〃 3 sack bags ⅌ mr Bacon
            
            
         
              
              3
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 1 Do
            〃
            
         
              
              
            
         
              
              68
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 6 yds napt Cotton
            
         
              
              3
              
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3 yds ferret
            
         
              
              
            
         
              
            
         
              38
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 Sack salt
            
         
              
              9
              
            
         
              
            
         
              16
              81
              
            
         
            
      
            
              
            〃
         
              22
              
            
            〃  8lb German steel ⅌ note
         
              
              
            
         
              
              
            
         
              2
              
            
         
              27
              43
            
            
              
            〃
         
              25
              
            
            〃 1lb salt Petre ⅌ note
         
              
              1
              
              12
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 2 yds Brown holland
            
            
         
              3/9
              1
              
            
         
              25
              2
              37
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 6¾lb sole leather
         
              
              2
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 21lb bro 
Sugar
         
              1/3
              4
              
              37
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 11½lb Coffee
         
              
              3
              
            
         
              83
              10
              45
              
            
         
            
      
            
              Feby
              2
              
            
            〃 29lb 3 oz loaf sugar ⅌ note
         
              2/
              9
              
              72
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2lb Imperial Tea
         
              
              6
              
            
         
              
            
         
              15
              72
              
            
         
            
      
            
              
            〃
         
              10
              
            
            
            〃 10½lb sole Leather ⅌ mr Bacon
            
            
         
              
              3
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 half Inch auger 30 1¾ Do 50
            
         
              
              
            
         
              
              80
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 1 Cowhide whip 25 
            1. Reem letter paper
         
              33/
              5
              
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 2 hand saw files 1/6
            
             20½lb Iron 1,70
         
              
              1
              
            
         
              95
              12
              00
              
            
         
            
      
            
              
            〃
         
              15
              
            
            
            〃 2 yds Ticklingburg ⅌ Burnley
            
            
         
              
              
            
         
              
              
            
         
              
            
         
              86
              41
              40
            
            
              
            〃
         
              18
              
            
            〃 26lb Bro Sugar ⅌ note
         
              
              5
              
            
         
              42
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 25lb Coffee
         
              
              8
              
            
         
              34
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2 Loaves white sugar 15¼lb
             
         
              @ 2/
              5
              
              
            8
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2lb Imperial Tea
         
              18/
              6
              
            
         
              
            
         
              24
              84
              
            
         
            
      
            
              
            〃
         
              20
              
            
            
            〃 1 stock lock & key ⅌ self
            
         
              
              2
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            
         
              
            
            
            〃 2 Gallons Molases ⅌ note
            
         
              
              2
              
            
         
              
            
         
              4
              50
              
            
         
            
      
            
              Mar
              1
              
            
            
            〃 6lb bro sugar for Mr MClure ⅌ note
            
         
              
              1
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 290½lb bar Iron
         
              6d
         
              24
              
              20
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 smiths fine Polishing file
            
         
              
              
            
         
              
            
         
              83
              26
              28
              55
              62
            
            
              
            
         
              
            
         
              Amt Card forward
         
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              
            
               
            
            1622
         
              
            
               
            
            20
         
            
            
              Mar
              4
              
            
            〃 4 bars Iron 201lb ⅌ note 
         
              @ 6
              
            
         
              
              
            
         
              16
              75
              
            
         
            
      
            
              
            〃
         
              16
              
            
            
            
            〃 6 Spades ⅌ mr Bacon
            
            
            
         
              
              
            
         
              
              
            
         
              9
              
            
         
              
            
         
            
      
            
              
            〃
         
              25
              
            
            
            〃 14½ quarts whiskey ⅌ note
            
         
              
              
            
         
              
            
         
              
            
         
              3
              63
              
            
         
            
      
            
              
            〃
         
              30
              
            
            
            
            〃 1 Curry Comb ⅌ J Randolph
            
            
            
         
              
              1
              .
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 4lb 4d Cut nails ⅌ mr Johnson
            
            
         
              
              
            
         
              
            
         
              
            8
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            
         
              
            
            
            〃 1 quire Paper ⅌ Bacon
            
            
         
              
              
            
         
              
            
         
              34
              1
              67
              
            
         
            
      
            
            
              April
              3
              
            
            〃 15lb Coffee
         
              2/
              5
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 3 Loaves white Sugar 20lb 3 oz
         
              
              7
              
              54
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 1lb 14 oz Tea
         
              18/
              5
              
            
         
              68
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3¼ Gallons old spirits
            
         
              15/
              8
              
            
         
              13
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 Cash paid Cochran for 30lb bro sugar
            
         
              
              6
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 30lb Spinning Cotton ⅌ note
            
         
              
              7
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 3¾lb sole Leather
         
              
              1
              
            
         
              25
              41
              35
              72
              40
            
            
              
            〃
         
              7
              
            
            
            〃 1 Inch auger ⅌ note
            
         
              4/
              
            
         
              
              67
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 ¾ Inch Do
            〃
            
            
         
              
              
            
         
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3 Smith files
            
         
              3/9
              1
              
            
         
              89
              3
              
            6
              
            
         
            
      
            
              
            〃
         
              13
              
            
            
            
            〃 1 sack salt ⅌ mr Bacon
            
            
            
         
              
              
            
         
              
              
            
         
              9
              
            
         
              
            
         
            
      
            
              
            〃
         
              15
              
            
            〃 1 Cowhide whip ⅌ self
         
              
              
            
         
              
            
         
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 75 yds Ger ozbs
            
         
              43
              32
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2 Loaves white sugar 14lb 1 oz
         
              
              5
              
              86
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 Cash paid cochren for ¾lb Tea
            
         
              
              2
              
            
         
              25
              40
              61
              
            
         
            
      
            
              
            〃
         
              20
              
            
            〃 15lb 
Coffee ⅌ note
         
              
              5
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 20lb 2 oz loaf sugar
         
              
              8
              
              39
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 114lb tin Iron
            
         
              
              9
              
            
         
              75
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 Cash paid Cochran for 30lb bro sugar
            
         
              
              6
              
            
         
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            〃 1 Pair sheep shears ⅌ mr Randolph
            
            
            
         
              
              
            
         
              
            
         
              68
              30
              
            7
              
            
         
            
      
            
              
            〃
         
              24
              
            
            
            〃 1 Sack salt ⅌ note
            
         
              
              9
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            〃 1 sack do ⅌ mr Ham
            
            
            
         
              
              9
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            
            〃 2 yds Irish Linen ⅌ Miss E Randolph
            
            
            
         
              
              3
              
            
         
              50
              21
              50
              104
              24
            
            
              
            〃
         
              29
              
            
            〃 1½lb 6d nails to repair Cot
         
              
              
            
         
              
              
            
         
              
            
         
              21
              
            
         
            
      
            
              May
              7
              
            
            
            〃 125lb bar Iron ⅌ 
               Joe
            
            
            
         
              
              10
              
              42
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 6 Plough Plates 90lb
            
             
         
              @ 8d
         
              10
              
            
         
              
            
         
              20
              42
              
            
         
            
      
            
              
            〃
         
              12
              
            
            
            
            〃 1 Curry comb ⅌ mr Burnley
            
            
            
         
              
              
            
         
              
            
         
              
            
         
              
            
         
              42
              21
              
            5
            
            
              
            
         
              
            
         
              Amt Card forward
         
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              1819
              89
            
            
              May
              19
              
            
            
            〃 2 ╳ cut saw files ⅌ self
            
         
              
              
            
         
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 smiths file half round
            
         
              
              
            
         
              
            
         
              63
              1
         
              13
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 48lb Bar Iron ⅌ note
         
              
              4
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 Curry Comb
            
         
              
              
            
         
              
            
         
              42
              4
         
              42
              
            
         
            
      
            
              
            〃
         
              29
              
            
            〃 paid Mrs MClure ⅌ note
         
              
              4
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 3½ Gallons whiskey ⅌ Do
            
            
         
              
              3
              
            
         
              50
              7
         
              50
              
            
         
            
      
            
              June
              5
              
            
            
            
            
            〃 2lb Glover salts
            
            
            
         
              
              
            
         
              
              
            
         
              
            
         
              68
              
            
         
            
      
            
              
            〃
         
              8
              
            
            〃 2 sets white bone knives & forks ⅌ note
              
              
            
         
              
              
            
         
              8
         
              
            
         
              21
              73
            
            
              
            〃
         
              9
              
            
            
            〃 2 smiths Large files ⅌ self
            
         
              3/9
              1
              
            
         
              25
              
            
         
              
            
         
              
            
         
            
      
            
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 Do Polishing Do
            
            
         
              5/
              
            
         
              
              83
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 2 ╳ Cut saw files
            
         
              1/6
              
            
         
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2 handsawDo
            
         
              9d
         
              
            
         
              
              25
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
               〃 1 Pen knife 50 
            1 Cider cock 17
         
              
              
            
         
              
              67
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 6 yds Cotton shirting
            
         
              4/6
              4
              
              30
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 22 nutmegs ⅌ note
            
         
              
              2
              
              64
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1lb alspice 63
              
            
            1lb Pepper 75
            
         
              
              1
              
            
         
              38
              12
         
              
            2
         
              
            
         
            
      
            
              
            〃
         
              10
              
            
            
            〃 1 silk hat Cover ⅌ self
            
         
              
              1
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 50lb bro sugar ⅌ note
         
              
              12
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2lb Tea $7 
            
            ½ doz bottles mustard $2
            
         
              
              9
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 4 Loaves white sugar 26lb 13oz
            
         
              
              11
              
            
         
              18
              33.
              68
              
            
         
            
      
            
              
            〃
         
              15
              
            
            
            〃 7½lb Sole Leather ⅌ mr Bacon
            
            
         
              
              2
              
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 sack salt ⅌ note
            
         
              
              9
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 4 bed Cords ⅌ Do
         
              4/6
              3
              
            
         
              
            
         
              14
         
              50
              60
              20
            
            
              
            〃
         
              23
              
            
            
            〃 
            107 
            117
            lb thin tin Iron ⅌ note
            
         
              @ 7
              11
              
            
         
              38
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 2 smith files half round
            
         
              
              1
              
            
         
              25
              12
         
              63
              
            
         
            
      
            
              July
              1
              
            
            〃 56lb Bro Sugar ⅌ note
         
              
              14
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 4 Loaves white sugar 27½lb
            
         
              
              11
              
              37
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 2lb Gunpowder Tea
         
              
              7
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 Sack salt
            
         
              
              9
              
            
         
              
            
         
              41
         
              37
              
            
         
            
      
            
              
            〃
         
              16
              
            
            
            〃 13¼lb Putty ⅌ note
            
         
              
              3
              
              65
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            
         
              
            
            
            〃 2 Pad locks
            
         
              
              
            
         
              
            
         
              83
              4
         
              48
              58
              48
            
            
              
            
         
              
            
         
              Amount Card forward
         
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              $1960
              30
            
            
              July
              21
              
            
            〃 2lb Gun Powder Tea ⅌ note
         
              
              7
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            〃 28lb 5 oz loaf sugar
         
              
              11
              
            
         
              81
              18
         
              81
              
            
         
            
      
            
              
            〃
         
              24
              
            
            〃 4 Printed Pocket handkf for 
            Mrs Marks
            
            
         
              
              2
              
            
         
              50
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 2 Painted Mugs
            
         
              
              1
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              
            〃
         
              
            〃
         
              
            
            
            〃 1 Pewter Bason
            
         
              
              
            
         
              
            
         
              83
              4
         
              33
              
            
         
            
      
            
              
            〃
         
              27
              
            
            
            〃 4¼lb Blisterd steel ⅌ Bacons note
            
         
              
              
            
         
              
              
            
         
              1
         
              
            6
              24
              20
            
            
              
            
         
              
            
         
              
            
         
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              $1984
              50
            
            
              
            1813 
            1812
         
              
            
         
              
            Cr
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              
            
         
            
      
            
              Oct
              17.
              
            
               By David Higginbotham for fire wood
               
               one year at B. Hill ending 1st oct 12
            
         
              }
              
            
         
              
            
         
              
            
         
              11.
              00.
              
            
         
            
      
            
              Feby.
              6
              By ditto for rent of House at B. Hill
            
         
              }
              
            
         
              
              
            
         
              60
         
              00
              
            
         
            
      
            
              
            
         
              
            
         
              
            from 1st Feby 1812 to 1st Feby 1813.
         
              
            
         
              
              
            
         
              
            
         
            
      
            
              
            〃
         
              16
              By Cash recd 
            30th Jany 1813. ⅌ barg.
              }
              
            
         
              
              
            
         
              10
         
              
            
         
              81
            
      
            
              
            
         
              
            
         
              
            out of a $50. note to replace mony lent
         
              
            
         
              
              
            
         
            
      
            
              
            
         
              
            
         
              Bal due D H 
            1st Augt 1813
         
              
              
            
         
              
              
            
         
              
            
         
              
            
         
              $1903
              50
         
            
          
         